 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Christopher Canton

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:12-cr-276-APG-VCF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (Fifth Request)
14   CHRISTOPHER CANTON,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Jamie Leigh Mickelson, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Christopher
21   Canton, that the Revocation Hearing currently scheduled on April 29, 2020 at 10:00 am, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than forty-five
23   (45) days.
24          This Stipulation is entered into for the following reasons:
25          1.      The parties are exploring the possibility of a global resolution to Mr. Canton’s
26   supervised release violation as well as the underlying new law violation.
 1          2.      In light of the COVID-19 pandemic, the Centers for Disease Control and
 2   Prevention’s recommendations, 1 and the District Court’s Temporary General Orders, 2 the
 3   parties seek to continue the revocation hearing to such a time in the future where the parties and
 4   Mr. Canton will be able to appear in person for the revocation hearing.
 5          3.      The defendant is out of custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          This is the fifth request for a continuance of the revocation hearing.
 8          DATED this 9th day of April, 2020.
 9
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12       /s/ Andrew Wong                                  /s/ Jamie L. Mickelson
      By_____________________________                  By_____________________________
13    ANDREW WONG                                      JAMIE L. MICKELSON
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
            1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:12-cr-276-APG-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHRISTOPHER CANTON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, April 29, 2020 at 10:00 a.m., be vacated and continued to June 22, 2020 at

12   the hour of 9:30 a.m. in courtroom 6C

13          DATED this 9th day of April, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
